Citation Nr: 0217851	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  96-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for bilateral pes 
planus with hammertoe deformity, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to 
February 1980.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the 
Philadelphia, Pennsylvania, Regional Office of the 
Department of Veterans Affairs (VA) that denied a rating 
in excess of 10 percent for bilateral pes planus.  In a 
decision dated January 1998, the RO granted a 30 percent 
rating for "pes planus, bipedal, with hammertoes."  The 
Board remanded this claim in February 2000 for further 
development and consideration of additional issues.  The 
RO has returned the case to the Board for further 
appellate review.  The Board notes that the issue listed 
on the title page has been rephrased to reflect that the 
RO has recognized bilateral hammertoe deformity as part 
and parcel of service connected pes planus disability.

The Board notes that the veteran has requested formal 
adjudication of a claim for service connection for 
bilateral ankle disability as secondary to service 
connected bilateral pes planus with hammertoe deformity.  
The Board also notes that an August 1999 opinion from 
Lawrence Kassan, DPM, PACTAS, raises a claim for service 
connection for neuritis of right fifth metatarsal 
incisional scar.  These issues are referred to the RO for 
appropriate action.  Furthermore, as the evidence of 
record suggests that the veteran may have been placed on 
disability retirement due to service connected disability, 
the issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) has been reasonably raised.  This issue would be 
inextricably intertwined with a claim for an extra-
schedular rating and will be addressed in the remand 
appended to this decision.


FINDING OF FACT

1.  The veteran's bilateral pes planus with hammertoes is 
productive of pronounced symptomatology, not improved by 
orthopedic shoes or appliances. 


CONCLUSION OF LAW

Bilateral pes planus with hammertoes is 50 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. Part 4, §§ 4.3, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000.  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2002).  These changes in law 
are potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
developed this case pursuant to the VCAA.  

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the 
Reasons and Bases in denying the benefits sought on appeal 
as well as the evidence obtained and reviewed in arriving 
at its determination.  The veteran has been actively 
involved in the development of his claim by submitting his 
private and VA clinical records directly to the RO, and 
providing testimony before the RO in August 1997.  All 
records identified by the veteran as relevant to his claim 
on appeal have been associated with the claims folder by 
either the RO or the veteran himself.

In a Written Brief dated November 2002, the veteran's 
representative requested the Board to obtain independent 
medical opinion to consider "whether or not the veteran's 
long-term service-connected bilateral pes planus caused, 
contributed to, or aggravates the veteran's foot and ankle 
problems, which are not currently service connected."  The 
Board notes that, in a decision dated January 1998, the RO 
granted a 30 percent rating for "pes planus, bipedal, with 
hammertoes" (emphasis added).  The recent medical opinions 
and RO decisions disassociating hammertoe residuals from 
service connected pes planus disability have no binding 
effect on the Board absent a rating decision properly 
severing service connection for hammertoe deformity with 
residuals.  See 38 C.F.R. § 3.105 (2002).  The Board, 
therefore, will proceed in this case by rating hammertoe 
deformity with residuals as part of service connected 
disability.  The Board will also refer to the RO a 
separate and distinct claim for service connection for 
bilateral ankle disability as secondary to service 
connected bilateral pes planus with hammertoe deformity.  
As such, the Board finds that opinion from an independent 
medical examiner is not necessary.

In July 2002, the veteran was provided VA examination with 
benefit of review of the claims folder.  Although the 
examiner determined that residuals of hammertoe deformity 
was unrelated to pes planus disability, the examiner 
provided a detailed description of all bilateral foot 
disability, to include opinion as to the extent of 
functional limitation upon flare-ups and prolonged use.  
Thus, the Board finds that the July 2002 examination 
report is sufficient for rating purposes, especially 
considering that the Board accepts all findings relative 
to residuals of hammertoe deformities as part of service 
connected disability.  See 38 C.F.R. §§ 4.2, 4.40 and 4.45 
(2002).  

Beyond the issues noted above, the veteran's 
representative has otherwise noted that the veteran's 
appeal "is fully developed, and, as such is now ready for 
final Board adjudicatory action."  The record reveals that 
a January 18, 2001 RO letter notified the veteran of the 
requirements of the VCAA, the types of information and 
evidence necessary to substantiate his claim, and the 
types of evidence that the veteran was ultimately 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The SOC and SSOC's of record provide the 
veteran further detailed information regarding the 
evidence obtained and reviewed in deciding his claim.  As 
this case has been fully developed, proper notice has been 
issued, there are no outstanding requests to obtain 
additional evidence or information, and the maximum 
schedular rating is being assigned, the Board finds that 
no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his 
claim. 

The veteran served on active duty from March 1977 to 
February 1980.  His service medical records demonstrate 
treatment for bilateral pes planus, corn formation on the 
5th toe of the left foot, and plantar warts on the left 
heel.  His treatment consisted of skin debridement, arch 
supports and temporary profiles limiting activities such 
as prolonged walking or marching.  On initial VA 
examination in May 1985, he complained of bilateral foot 
pain over the longitudinal arches and over a corn on the 
left 5th toe.  His physical examination demonstrated mild 
to moderate bilateral pes planus with mild tenderness over 
the longitudinal arches.  His left foot revealed callous 
formation of the head of the 1st metatarsal, the 5th 
metatarsal and right proximal portion of the great toe.  
He had a hammer toe deformity of the left 5th toe with 
severe clavus dorsolateral over the proximal 
interphalangeal joint (PIP).  His right foot demonstrated 
painful callous formation on the proximal portion of the 
great toe and over the 5th metatarsal.  There was mild 
clavus over the dorsolateral 5th PIP joint with 5th toe 
hammertoe deformity.  He was given diagnoses of 
symptomatic pes planus (supple), callous formation on both 
feet, clavus of 5th toes bilaterally, and hammertoe 
deformity bilaterally.

By means of a rating decision dated July 1985, the RO 
granted service connection for bilateral pes planus, and 
assigned an initial 10 percent evaluation.

Thereafter, the veteran's VA clinical records reveal 
treatment for painful corns and calluses in August 1985.  
At that time, he underwent sesamoid resections at the 5th 
interphalangeal joints (IP) and debridement of his corns 
and calluses.  VA examination in October 1986 revealed 
additional complaint of foot pain exacerbated by prolonged 
running and walking.  His physical examination 
demonstrated depression of the longitudinal arches 
bilaterally.  On standing, his 2nd, 3rd, 4th and 5th toes of 
the left foot were raised from the floor.  He had callous 
formation on the 1st, 5th and great toes on the left with 
callous formation on the right big toe.  Both feet 
manifested tendomuscular strain with acute flexion of the 
PIP joints of the left 2nd, 3rd, 4th and 5th toes.  

In February 1993, the veteran was noted to have hammertoes 
of the 2nd through 5th toes bilaterally, intractable plantar 
keratosis (IPK) of the left 5th toe and pinch tyloma of the 
left heel.  An arthroplasty of the 5th left toe and 
excision of tyloma was performed in September 1993.  VA 
examination in October 1993 revealed right foot hallux 
valgus, hammertoe and poor flexion extension of the toes.  
His left foot was recovering from surgery.  In December 
1993, he incurred an on-the-job fracture of the left ankle 
with residual pain and limitation of mobility.  A 
September 1994 clinical record revealed an assessment of 
tyloma of the right 5th toe and post-traumatic arthritis of 
the left ankle.  In September 1995, a VA podiatrist 
recommended that the veteran be afforded 10-15 minute rest 
breaks with strenuous work due to clinical findings 
relative to the left ankle and foot.

An October 1994 examination by Cornelius M. Donahue, 
D.P.M., revealed multiple foot deformities, most notable 
osseous deformity of the right 5th metatarsal and right 5th 
toe, which displayed a typical rigid hammertoe deformity.  
The severity of pain with palpation and weight bearing of 
both feet suggested surgical correction as the only method 
of returning the veteran to normal work functioning.  Dr. 
Donahue further noted that "[c]onservative measures such 
as functional orthotics are inadequate in this deformity 
with the intensity of ground-reactive forces involved."  A 
metatarsal osteotomy and arthroplasty of the hammertoes 
were suggested.  In May 1996, the veteran underwent PIP 
joint arthroplasties of the 2nd, 3rd, 4th and 5th right toes 
with osteotomy of the right 5th metatarsal head.

On VA examination in August 1996, the veteran reported 
that the surgical procedures performed on both of his feet 
had not provided much relief, and that he continued to 
experience pain with prolonged use and exposure to cold, 
damp weather.  His physical examination revealed markedly 
decreased longitudinal arches bilaterally with 0 degrees 
of flexion and extension of all toes.  He was given 
diagnoses of bilateral pes planus, and post-operative 
osteotomy of both feet with marked range of motion of toes 
and everted gait and cane assisted gait.  In an addendum, 
the examiner indicated that the everted gait was secondary 
to the dorsal osteotomy of both feet.  VA examination in 
February 1997 indicated an assessment of moderate pes 
planus and hammertoe deformity.  At that time, the 
examiner opined that the veteran was prone to easy 
fatigability and restriction due to pain as a result of 
his hammertoe deformity.  He was also prone to 
exacerbations and remissions, but there was no evidence of 
incoordination.  The examiner initially felt that the 
hammertoe deformity had no relation to service connected 
pes planus disability.  In an addendum, however, the 
examiner offered the following opinion:

After more careful review of the chart, a 
note written on April 18, 1989, the 
orthopedic surgeon at that time felt that 
there was a correlation between the flat 
feet with resultant hammertoes.  I have 
discussed this with the podiatrist as well 
as with Podiatry, and this is a likely 
possible scenario, the flat feet causing 
changing of the weight bearing onto the 
small toes.  However uncommon, but it is 
possible, this would change my initial 
opinion stating that the fifth hammertoe 
deformities are likely a result of his flat 
foot or pes planus condition.

An August 1997 VA clinical record noted that the veteran 
complained of severe right foot pain with neuritis 
symptoms in his hammertoes bilaterally.  An October 1997 
examination report from Dr. Donahue revealed clinical 
findings of bilateral pes planus with plantar fasciitis as 
well as an assessment of chronic pronation with increased 
ground reactive forces on feet from occupational stress.  
An October 1997 memorandum from the veteran's employer 
warned him that his excessive use of leave since January 
1997, which included 96 hours of sick leave, 100 hours of 
annual leave and 9.6 hours of emergency leave, could 
potentially result in disciplinary action.

In a decision dated in January 1998, the RO granted a 30 
percent rating for "pes planus, bipedal, with hammer-toes" 
effective to July 1, 1996.  The veteran has appealed the 
RO's determination.

On VA examination in October 1998, the veteran continued 
to complain of pain in both of his feet, especially on 
walking or standing for prolonged periods of time, despite 
wearing special orthotic shoes.  He was also having pain 
and stiffness in the left ankle joint.  His physical 
examination revealed a mild degree of pes planus 
bilaterally.  There was no evidence of hammertoes, but 
there was evidence of a painful callosity at the right 
distal phalanx as well as the base of the right 5th 
metacarpophalangeal joint.  There were no callosities on 
the left foot.  

An examination by Jack Rubinlicht, D.P.M., FACFAS in 
December 1999 revealed continued pain and deformity in the 
area of the veteran's right 5th metatarsal and 5th toe.  In 
January 2000, he was diagnosed with hyperkeratosis of the 
5th metatarsal and hammertoe of the 5th toe, and casted for 
an orthopedic device.  In March 2000, he underwent 
resection of the 5th metatarsal head of the right foot as 
well as arthroplasty of the 5th toe due to arthritic 
deformity.  In May 2000, a VA medical examiner determined 
that there was no relationship between the veteran's 
arthritic 5th metatarsal and service connected pes planus.  
This opinion was reiterated by a VA examiner in July 2000.

An August 2000 disability evaluation by Lawrence Kassan, 
D.P.M., FACFAS, revealed the veteran's report of 
occasional right foot swelling and pain in the lesser toes 
and 5th toe cicatrix or scar pain.  His left small toe was 
tender but with less frequency and intensity.  He reported 
that pain was not always present nor directly related to 
activity.  He felt capable of working for two-hour shifts 
if a 15-minute break was available when needed.  He felt 
capable of pushing, pulling and lifting moderate weights 
of 40-50 pounds.  He was capable of squatting and climbing 
stairs with lightweight of about 20 pounds.  He was 
apprehensive about driving due to the possibility of not 
applying his breaks with enough forcefully.  He could sit 
without much discomfort, but prolonged standing or walking 
was uncomfortable.  His physical examination revealed 
normal neurovascular status of both feet.  There was 
tenderness to palpation of the right 5th ray cicatrix.  
Upon stance, there was moderate pronation and nonpurchase 
of the 5th toes to the ground bilaterally.  There were no 
hyperkeratotic lesions on the 5th rays.  There was no pain 
on motion of the midtarsal and MP joints.  There was pain 
on palpation of the 2nd, 3rd and 4th PIP joints in the right 
foot.  There was no edema or erythema visible.  He was 
given impressions of neuritis of his right 5th metatarsal 
incisional scar, and capsulitis of the 2nd, 3rd, and 4th 
toes.  It was determined that he had reached maximum 
medical improvement.  His VA clinical records revealed 
complaint of left and right foot pain in January through 
March 2001.  In May 2001, he was approved for disability 
retirement from the General Services Administration (GSA) 
presumably due to his bilateral foot disability.

VA examination in July 2002 demonstrated minimal arch 
present bilaterally to the extent that the veteran's feet 
were "basically flat."  Both feet dorsiflexed and plantar 
flexed 0 to 5 degrees.  His plantar surfaces were not 
tender except for a right plantar wart along the 5th 
metatarsal.  He had special orthopedic shoes, but did not 
wear them all the time due to irritation and lack of major 
improvement of symptoms.  He clearly manifested weakened 
movement and excessive fatigability, but no 
incoordination.  His feet were tender in all ranges of 
motion which were limited with virtually no room for 
additional limitation of motion.  His feet were 
chronically in a state of discomfort or virtual chronic 
flare.  He had a great amount of difficulty ambulating and 
required the use of a cane.  His left ankle disability was 
considered part and parcel of his pes planus disability as 
much as, after surgery, his ambulation was somewhat 
impaired and uncoordinated with an untoward movement 
twisting and fracturing his ankle.  His conditions were 
likely to worsen over time, and 90 percent of his 
discomfort were due to non-pes planus causes.  In an 
addendum, however, the examiner clarified that, based on 
review of the claims folder, the left ankle condition was 
not related to or aggravated by pes planus.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2002).  Ratings based on limitation of motion do 
not subsume the various rating factors in 38 C.F.R. §§ 
4.40 and 4.45, which include pain, more motion than 
normal, less motion than normal, incoordination, weakness, 
and fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In 
other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported 
by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2002).  It 
is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 
(2002).

In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  
The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated 
in proximity to and since the claims on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or 
circumstances and conveys matters that can 
be observed and described by a lay person."

38 C.F.R. §3.159 (2002).

The severity of a foot disability is ascertained, for VA 
rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.71a (2002).  The veteran's bilateral pes planus has been 
evaluated as 30 percent disabling under Diagnostic Code 
5276.  This rating contemplates severe, bilateral acquired 
flat foot (pes planus) manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use and characteristic callosities.  A 50 percent 
rating would be warranted for pronounced pes planus 
manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, 
not improved by orthopedic shoes or appliances.  The 50 
percent rating is the maximum rating assignable under this 
diagnostic code.

The evidence in this case reflects that the veteran's left 
foot disability, status post 5th toe arthroplasty and 
sesamoid resection at the 5th interphalangeal joint, is 
manifested by minimal remaining longitudinal arch and a 
chronic state of flare-up with pain, fatigability and 
weakness.  His right foot disability, status post PIP 
joint arthroplasties of the 2nd, 3rd, 4th and 5th toes with 
resultant capsulitis and resection of the right 5th 
metatarsal head, is also manifested by minimal remaining 
longitudinal arch and a chronic state of flare-up with 
pain, fatigability and weakness.  His condition has not 
been improved by use of orthopedic shoes or devices, and 
he ambulates with the assistance of a cane.  His condition 
is likely to worsen.  VA opinion in February 1997 
attributed the hammertoe deformities to service connected 
pes planus disability, and the RO accepted the hammertoe 
disability as service connected in a January 1998 
decision.  In the Board's opinion, the veteran's bilateral 
foot disabilities more nearly approach the level of 
severity contemplated by pronounced pes planus and the 
attendant 50 percent rating.  


ORDER

A 50 percent rating for bilateral pes planus with hammer 
toes is granted, subject to regulations governing awards 
of monetary benefits.


REMAND

Where a claimant is in receipt of the maximum schedular 
rating for his/her disability, VA must consider whether 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b) is warranted in the case.  See Moyer 
v. Derwinski, 2 Vet. App. 289 (1992).  The evidence 
reflects that the veteran has lost time from work which he 
claims is due to his bilateral foot disability.  He 
recently submitted documentation from his employer, GSA, 
which placed him on Disability Retirement.  Under the 
circumstances, it is apparent that the veteran is claiming 
a total compensation rating based on individual 
unemployability.  This matter must first be addressed by 
the RO prior to appellate review.  Moreover, consideration 
of entitlement to an extra-schedular rating is 
inextricably intertwined with the claim for a total 
compensation rating.

Accordingly, this case is REMANDED for the following 
action:

The RO should adjudicate the claim for a total 
compensation rating based on individual 
unemployability with consideration as to whether 
the case should be referred to the Director of 
the Compensation and Pension Service for extra-
schedular evaluation under 38 C.F.R. § 3.321(b).

The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



